DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 10/31/2019.
Claims 1-20 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2020, 5/28/2020, 5/28/2020, 9/30/2020, 2/17/2021 and 9/22/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Specification
The disclosure is objected to because of the following informalities:
The meanings of “a tier metrics threshold” at line 27 of [0013], “the tier metrics threshold” at line 29 of [0013] and “the tier metrics threshold” at line 32 of [0013] are not clear. It is not clear that Applicant intends to mean these three terms are referred to three different threshold parameters for each of application, virtual machine and host or one single parameter for all of application, virtual machine and host ([0016] and [0017] are objected due to same reason).
“For tier 1 hosts” at line 10 of [0049] should be “For tier 0 hosts” since line 5 of [0039] already includes “For tier 1 hosts” and lines 14-15 of [0039] includes statement of “For lower tiered entities, a longer polling interval may be necessary, fewer data pointers are retrieved, stored and analyzed”.
“The 10 minute polling interval also represents a The polling interval may represent a balance between obtaining an accurate view of the read-response metric and resources of the application-centric control module 206 required to store and process the retrieved probe data” at last four lines of [0097] should be “The 10 minute polling interval also represents .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 20, the meaning of “The non-transitory computer readable medium of claim 15 including executable instructions” at lines 1-2 is not clear. It is not clear that Applicant intend to make Claim 20 as a product claim that is the non-transitory computer readable medium, a method claim or something else; (note: Claim 15 is a method claim depends on method Claim 10, Applicant also includes Claim 19 as a product claim that is “A the non-transitory computer readable medium”). For the purpose of examination, examiner interprets the limitation mentioned above as “The non-transitory computer readable medium of claim 19 including executable instructions”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding to Claim 1, Claim 1 is a system claim and recites steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper (i.e., limitations of “determine … a position of the task analytic task in a task queue, the tsk queue including … the determining the position … the first analytic task”, “select … the first analytic task … based on the order of the task order”, “to, at least in part determine if the analytics service … to perform the first analytic task”, “receive … a first indication … to perform the first analytic task”, “reposition the first analytic task within the task queue”, “select … the first analytic task … a new position of the first analytic task”, and “retrieve a second analytic task from the task queue to send to the analytics service”). Steps/actions performed mentally or with a pen or paper have been found by the courts to be abstract.
The additional limitations like “one or more processors”, “memory containing instructions”, “an analytic tsk submitter”, “priority indicator” “an analytic task manager” and “an analytics service” are merely citing computer components as tool to perform the abstract idea. The other additional limitations like “receive .. a first analytic task”, “send … the first analytic task from the task queue to an analytics service” and “send …  the first analytic task from the task queue to the analytic service” are merely data gathering that is insignificant extra-solution activity. Such two types of additional limitations are not indicative of integration of the abstract into a 
For step 2B analysis of 2019 PEG, the additional limitations mentioned above are not indicative of an inventive concept for the claim as a whole.
Thereby, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 2-9 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

In addition to each of Claims 2 and 8-9, the limitations are merely further specifying some additional contexts of the steps/actions that are considered as abstract idea. Such further limitations do not change the nature of the abstract idea. Thereby, those claims are also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In addition to Claim 3-5,  similar as Claim 1, the limitations of “send … a utilization indication signal if … a predetermined threshold” from Claim 3, “lowering the priority indicator of the first analytic task by one level of less significant priority” from Claim 4, “moving the first analytic task to the end of the task queue” from Claim 5 are steps/actions to be performed mentally (like evaluation, judgement, opinion) that is considered as abstract idea by the courts. The additional limitations like “memory”, “one or more processor” and “the analytics service” for an abstract idea) without significantly more.

In addition to Claim 6, similar to Claim 1, the limitations of “perform … the second analytic task” and “receive … a second indication that to perform the second analytic task” are steps/actions to be performed mentally (like evaluation, judgement, opinion) that is considered as abstract idea by the courts (Note: based on [0161] from the specification, the claimed analytic task is a type of task that “a data flow to be analyzed for problems and/or identify causes of problems”, such particular type of task is reasonable to be performed to be performed mentally or with a pen or paper). The additional limitations like “the analytic service” and “the analytic task manager” are merely citing computer components as tool to perform the abstract idea. Such additional limitation is neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole. Thereby, Claim 6 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In addition to Claim 7, the limitation is merely further specifying some additional contexts of the steps/actions that are considered as abstract idea. Such further limitations do not change the nature of the abstract idea. Thereby, Claim 7 is also rejected under 35 U.S.C. 101 because the an abstract idea) without significantly more.

Regarding to Claim 10, Claim 10 is rejected for the same reason set forth in the rejection of Claim 1 above.
Claims 11-18 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In additional, each of Claims 11-18 is rejected for the same reason set forth in the rejections of Claims 2-9 above respectively.

Regarding to Claim 19, Claim 19 is rejected for the same reason set forth in the rejection of Claim 1 above (note: the additional limitation of “a non-transitory computer readable medium” at lines 1-2 of Claim 19 based on “the main memory 1204 and the processor 1202 also constituting machine-readable media” from [0157] of the specification is also citing computer components as tool to perform the abstract idea. Such additional limitation is neither indicative of integration of the abstract into a practical application for the claim as a whole nor indicative of an inventive concept for the claim as a whole).
Claim 20 is rejected for failing to cure the deficiency from its respective parent claim by dependency. In additional, Claim 20 is rejected for the same reason set forth in the rejection of Claim 6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-11, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duvur et al. (US Patent 7711822 B1, hereafter Duvur) in view of Shah et al. (US PGPUB  20120221810 A1, hereafter Shah).

Regarding to Claim 1, Duvur discloses: A system comprising: one or more processors; memory containing instructions configured to control the one or more processors to (see Figs. 2, 5, lines 62-10 of cols. 6-7; “Examples of the computer readable medium include hard drives, network attached storage (NAS), read-only memory, random-access memory”. Also see Claim 8):
receive, by an analytic task submitter, a first analytic task, the first analytic task including a priority indicator associated with the first analytic task (see Fig. 5, lines 6-34 of col. 5; “prioritizing requests in furtherance of managing resources of computing environment 10”, “When a request is received … by environment 10, PPE 86 parses the head of the request … RRP information 90 defines the priority of resource allocation given to each application App 60, App 62, App 66 and App 68”, emphasis added. Also see 37-39 of col. 6; “it would be determined from the current claims is a broad term that any execution of task/code/function that involves with certain level data process or analysis would fit for the claimed analytic task; see lines 53-66 of col. 3 as support for the requests/tasks from Duvur are reasonable to be considered as analytic task/request);
determine, by the analytic task submitter, a position of the first analytic task in a task queue, the task queue including a plurality of analytic tasks arranged in an order (see Fig. 5, lines  9-13 of col. 6; “PPE 86 receives requests and at function 204 generates a request queue for the requests received. At function 206, the oldest request in the request queue is parsed”, emphasis added. Note: it is understood to one with ordinary skill in the art that items/entries on a queue are arranged in an order);
select, by an analytic task manager, the first analytic task from the task queue based on the order of the task queue (see Fig. 5, lines 9-13 of col. 6; “PPE 86 receives requests and at function 204 generates a request queue for the requests received. At function 206, the oldest request in the request queue is parsed”, emphasis added);
send, by the analytic task manager, the first analytic task from the task queue to an analytics service to, at least in part, determine if the analytics service has sufficient available resources to perform the first analytic task (see Figs. 5, 6, lines 9-31 of col. 6; “the oldest request in the request queue is parsed, classified and transmitted to ARA 88” and “it is next determined whether there are sufficient environment 10 resources, e.g., threads 80 to satisfy the request at function 316”, emphasis added);
receive, by the analytic task manager, a first indication that the analytics service does not have sufficient available resources to perform the first analytic task (see Figs. 5, 6, lines 29-
return the first analytic task to the task queue (see Figs. 5, 6, lines 29-42 of col. 6; “the request would be denied and the request would be returned to the request queue at function 312”);
retrieve a second analytic task from the task queue to send to the analytics service (see lines 53-58 of of col. 6; “were it determined that the incoming request would be completed more quickly than one or more of currently processed requests, the incoming request would be allocated a thread by terminating access to the thread by one of the existing requests”. Based on the language of incoming request, concurrently processed requests and the existing request, it is inherently and well-known to one with ordinary skill in the art that the method/system of Duvur would also perform similar processes as current/existing request for the later/incoming request as described by lines 11-53 of col.6, i.e., retrieve a second task from the task queue to send to the ARA 88 for determining “whether there are sufficient environment 10 resources, e.g., threads 80 to satisfy the request at function 316”).

Duvur does not disclose:
the plurality of analytic tasks at the task queue is arranged in an order according to their respective priority indicators, the determining the position of the first analytic task being based at least on the priority indicator of the first analytic task;

send, by the analytic task manager, the first analytic task from the task queue to the analytics service.

Shah discloses: a system for handling requests on a task queue comprising:
the task queue including a plurality of tasks arranged in an order according to their respective priority indicators, the determining the position of the first task being based at least on the priority indicator of the first task (see Fig. 2, [0011] and [0015]; “the request management system prioritizes requests to be placed in queues based on priorities, sets an order of placement of the requests in the queues” and “a request priority queue module 120 is provided for prioritizing requests to be placed in a queue 150. For the IAP example, module 120 would respectively prioritize the ping, hash and content queries in order of priority-1, priority-2 and priority-3. As shown in FIG. 2, for a distributed system generally, N-requests can be similarly prioritized in order from priority-1 to priority-n for placement in the queues 150”);
return the first task to the task queue is reposition the first task within the task queue (see [0025]; “Requeuing of a request may occur … in which case the request may be requeued (at the end or at another higher location than the original location in a request priority queue)”); 
select the first task from the task queue is based on the order of the task queue and a new position of the first task; send the first task from the task queue for further processing after returning the first task to the task queue (see [0025] and [0037]; “ If a request is retransmitted, requeued, or placed in a waiting status, the request management process respectively returns to blocks 208, 206, 312 for continued processing of a request”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the mechanisms of entries placement order of the task queue and returning a dequeued entry to the task queue from Duvur by placing tasks to a task queue in order based on the priorities of the tasks and returning a dequeued task to a new position of the task queue for further processing after returning the dequeued task to the task queue from Shah, and thus the combination of Duyur and Shah would disclose the missing limitations from Duyur, since it would provide a well-known and understood arrangement mechanism for the entries at queue to process higher priority tasks/requests fast (see [0015] from Shah) and a mechanism of avoiding ignore the requeued entries/tasks/requests (see [0025] and [0037] from Duyur. Note: based on Figs. 5, 6, lines 29-42 of col. 6 of Duyur, Duyur also try to return or requeue dequeued task to the original task queue, however Duyur does not actually and explicitly describes the system will re-select the returned/requeued task for further processing again. Adding the re-selecting requeued task for further processing mechanism from Shah would explicitly avoid the situation of ignore the requeued task).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Duyur and Shah discloses: wherein the first indication is rejection signal (see lines 31-42 of col. 6 from Duyur; “Were this not the case the request would be denied and the request would be returned to the request queue at function 312”).

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Duyur and Shah discloses: wherein the repositioning the first analytic task within the task queue includes moving the first analytic task to the end of the task queue (see [0025] from Shah; “the request may be requeued (at the end or … in a request priority queue)”).

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Duyur and Shah discloses: memory further containing instructions configured to control the one or more processor to: perform, by the analytic service, the second analytic task; and receive, by the analytic task manager, a second indication that the analytics service does have sufficient available resources to perform the second analytic task (see lines 11-35, 53-58 of col. 6 from Duyur. As explained at the rejection of Claim 1, the method/system of Duvur would also perform similar processes as current/existing request for the later/incoming request as described by lines 11-53 of col.6, i.e., retrieve a second task from the task queue to send to the ARA 88 for determining “whether there are sufficient environment 10 resources, e.g., threads 80 to satisfy the request at function 316”, and thus it is reasonable to include a situation of “there are sufficient environment 10 resources, e.g., threads 80 to satisfy” such second request/task for accepting this second request/task for further processing).

Regarding to Claim 7, the rejection of Claim 6 is incorporated and further the combination of Duyur and Shah discloses: wherein the second indication is an acceptance signal (see lines 11-35, 53-58 of col. 6 from Duyur).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Duyur and Shah discloses: wherein determining the position of the first analytic task is further based on a time that the first analytic task is received by the analytic task submitter or an analytic application associated with the first analytic task (see [0011] and [0015] from Shah, lines 8-11 of col. 5, lines 11-13, 36-40 of col. 6 from Duyur; “the request came from an application that had higher priority than any one of the applications App 60, App 62, App 66 or App 68 currently accessing threads 80”. At the combination system, the determining the position of the first analytic task is based on the priority of the first analytic task, wherein the priority of the first analytic is based on the corresponding analytic application associated with the first analytic task, and thus the determining the position of the first analytic task is further based on analytic application associated with the first analytic task. Note: under BRI, “the oldest request in the request queue” from lines 11-12 of Duyur also implies that the determining the position of the first analytic task is further based on a time that the first analytic task is received).

Regarding to Claim 10, Claim 10 is a method claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 11, the rejection of Claim 10 is incorporated and further Claim 11 is a method claim corresponds to system Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 14, the rejection of Claim 10 is incorporated and further Claim 14 is a method claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 15, the rejection of Claim 10 is incorporated and further Claim 15 is a method claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 16, the rejection of Claim 15 is incorporated and further Claim 16 is a method claim corresponds to system Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Regarding to Claim 17, the rejection of Claim 10 is incorporated and further Claim 17 is a method claim corresponds to system Claim 8 and is rejected for the same reason set forth in the rejection of Claim 8 above.

Regarding to Claim 19, Claim 19 is a product claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 20, the rejection of Claim 19 is incorporated and further Claim 20 is a product claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duvur et al. (US Patent 7711822 B1, hereafter Duvur) in view of Shah et al. (US PGPUB  20120221810 A1, hereafter Shah) and further in view of Hardy et al. (US PGPUB 20190171509 A1, hereafter Hardy).

Regarding to Claim 3, the rejection of Claim 1 is incorporated, the combination of Duyur and Shah does not disclose: memory further containing instructions configured to control the one or more processor to: send, by the analytics service, a utilization indication signal if a current workload of the analytic service is greater than a predetermined threshold.
However, Hardy discloses: send, by the [analytics] service, a utilization indication signal if a current workload of the [analytics] service is greater than a predetermined threshold (see [0012]; “the device adaptor determines whether processor utilization at the device adaptor exceeds a utilization threshold and, if so, the device adaptor sends a message to the processor node to cause the processor node to reduce the rate at which I/O requests are transferred to the device adaptor”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the resource allocation functionalities of ARA 88 from the combination of Duyur and Shah by including the function of sending a message indicating resource/workload usage is currently greater than a predetermined threshold from Hardy, and thus the combination of Duyur, Shah and Hardy would disclose the missing limitations from the combination of Duyur and Shah, since it would provide a mechanism of reducing the rate of transferring requests to execution resources to result overload on the execution resources (see [0012] from Hardy).  

Regarding to Claim 12, the rejection of Claim 10 is incorporated and further Claim 12 is a method claim corresponds to system Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duvur et al. (US Patent 7711822 B1, hereafter Duvur) in view of Shah et al. (US PGPUB  20120221810 A1, hereafter Shah) and further in view of Wang et al. (US PGPUB 20180130202 A1, hereafter Wang) and Shin et al. (US PGPUB 20140164957 A1, hereafter Shin).

Regarding to Claim 4, the rejection of Claim 1 is incorporated, the combination of Duyur and Shah discloses: the repositioning the first analytic task within the task queue includes lowering the priority indicator of the first analytic task by one level of less significant priority.
However, Wang discloses: a system of returning an entry within a queue comprising:
returning the entry within the queue includes lowering the priority of the entry to less significant priority (see [0097]; “the delay treatments is to re-insert the images in the pending queue but reduce its priority of treatment, making the system delay its treatment”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of repositioning the first analytic task within the task queue from the combination of Duyur and Shah by including lowering a priority of a entry that is to be re-insert into a queue from Wang, since it would ensure the related task of the re-inserted entry would be re-selected later for further processing instead of re-selected immediately, i.e., delaying the re-selection for further processing (see [0097] from Wang). 

In addition, Shin discloses: lowering the priority of a component is lowering the priority of the component by one level of less significant priority (see [0103]; “the controller 110 decreases the priority level of the window 311 from the highest priority level to the second-highest priority level. That is, the controller 110 decreases the display priority level of the window 311 by one level”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of lowering the priority indicator of the first analytic task within the task queue from the combination of Duyur, Shah and Wang by including decreasing a component’s priority by one level less from Shin, and thus the combination of Duyur, Shah, Wang and Shin would disclose the missing limitations from the combination of Duyur and Shah, since it would provide a specific level of priority to be reduced for a computing component for further process to avoid situation of reducing too many levels of priority.

Regarding to Claim 13, the rejection of Claim 10 is incorporated and further Claim 13 is a method claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duvur et al. (US Patent 7711822 B1, hereafter Duvur) in view of Shah et al. (US PGPUB  20120221810 A1, hereafter Shah) and further in view of Bendre et al. (US PGPUB 20180322415 A1, hereafter Bendre).

Regarding to Claim 9, the rejection of Claim 1 is incorporated and further the combination of Duyur and Shah discloses: wherein determining the position of the first analytic task is further based on a tier of service of one or more entities of an [enterprise] network associated with the first analytic task (see [0011] and [0015] from Shah, lines 11-13, 36-40 of col. 6 from Duyur; “When a request is received, for example, from a network” and “the request came from an application that had higher priority than any one of the applications App 60, App 62, App 66 or App 68 currently accessing threads 80”. At the combination system, the determining the position of the first analytic task is based on the priority, i.e., tier of service, wherein the priority of the first analytic task is based on the corresponding analytic application, i.e., an entity of a network, associated with the first analytic task. Note: according to [0038] of Applicant’s specification (particularly “The tier of service may be used to prioritize one application or group of applications over another”), the claimed tier of service under BRI can be interpreted as priority).
The combination of Duyur and Shah does not disclose: the one or more entities of an [enterprise] network associated with the first analytic task is the one or more entities of an enterprise network associated with the first analytic task.
However, Bendre discloses: a priority of a task is priority of one or more entities of an enterprise network associated with the task (see [0132]; “categorize an enterprise network's files, that help determine priority of tasks listed in an enterprise network's task list”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the application of processing queued tasks in generic computing network from the combination of Duyur and Shah by including processing 

Regarding to Claim 18, the rejection of Claim 10 is incorporated and further Claim 18 is a method claim corresponds to system Claim 9 and is rejected for the same reason set forth in the rejection of Claim 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dupray et al. (US PGPUB 20130285855 A1) discloses: re-queuing a current task for examining at a later time if there is no sufficient resource available to fulfill this current task and commencing processing another task as a new current task (see [0544]-[0545]; “to whether there are currently sufficient network resources available to appropriately fulfill the service request currently being processed (more precisely, attempting to be processed)” and “If the result from step 2252 is negative, then in one embodiment of the present step, the applications controller 2144 re-queues the current service for examining at a later time and commences processing another service request as the current request”).


Abeykoon et al. (US PGPUB 20160275642 A1) discloses: a task queue including a plurality of analytic tasks for further processing (see Fig. 3, [0071]-[0077]; “if the relevant pipeline queue is full, the computing device may check the priority associated with the video analysis task”, “if the computing device determines that the associated recognition task is a high-priority video analysis task” and “the computing device may allocate that pipeline queue to be used for the video analysis task”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196